In an action to recover real estate broker’s commissions, the appeals are from an order dated February 29, 1956 denying appellant’s motion to open her default in appearing for trial, and from so much of an order dated May 15, 1956 as on renewal denies appellant’s motion for the same relief. Order dated May 15, 1956 insofar as appealed from affirmed, with $10 costs and *983disbursements. Appeal from order dated February 29, 1956 dismissed, without costs. No opinion. Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ., concur.